DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/2/2021 and 3/22/2021 have been entered. Claims 1-20 remain for 
examination. 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 3/22/2021 regarding claims 1, 11 and 19 are considered persuasive. Accordingly, the prior art fails to disclose:
i.  a system for identifying and monitoring a plurality of animals in a confined space as recited in claim 1, comprising: 
a computer monitoring system having a processor and memory; 
at least one tracking apparatus communicatively coupled to the computer monitoring system configured to be disposed in proximity to a confined space, each tracking apparatus including: 
a plurality of antenna arrays each configured to detect individual identification of an animal associated with a detection component in correlation the animal's motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the confined space; 
a communicative coupling to the computer monitoring system such that the computer monitoring system receives the detected information identifying an animal in correlation with its motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the confined space whereby the computer monitoring system detects a real-time position and core body temperature of a detected animal disposed in the confined space whereby the computer monitoring system generates for each identified animal a motion and temperature profile indicating the detected motion of the animal in the confined space, and correlates the motion and temperature profile with an apportioned region of the confined space so as to generate on a display associated with the computer monitoring system a 91511627v.1Application No.: 16/664,488Docket No.: 1008263.102US2UI as correlated with the apportioned region of the confined space. 
ii. a computer method for identifying and monitoring animals in a confined space as recited in claim 11, comprising the steps: 
providing a tracking apparatus having a plurality of antenna arrays in proximity to a confined space; 
associating one or more animals to be disposed in the confined space with a detection component operable to identify and detect a core body temperature of an animal it is associated with when detected by the tracking apparatus; 
receiving data in a computer monitor system from a detection component when detected by the tracking apparatus in the confined space wherein the received data identifies an animal in correlation with its motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the confined space; 
determine real-time position and core body temperature of a detected animal disposed in the confined space by analysis of the received data in the computer monitor system; and 
generate for each identified animal a motion and temperature profile indicating the detected motion of the animal in the confined space and correlate the motion and temperature profile with an apportioned region of the confined space so as to generate on a computer display as correlated with the apportioned region of the confined space.
iii. a computer method for identifying and monitoring animals in a cage as recited in claim 19, comprising the steps: 
providing a tracking apparatus having a plurality of antenna arrays in proximity to the cage; 
associating one or more animals to be disposed in the confined space with a detection component inserted internal of an animal in a capsule, the detection component operable to identify and detect a core body temperature of an animal it is associated with when detected by the tracking apparatus wherein each detection component includes an RFID detection element and temperature sensing device for determining a core body temperature of an animal the detection component is associated with; 
emitting an RFID signal from each antenna array of the at least one tracking apparatus configured to interact with a detection component receiving the emitted RFID signal to facilitate transmission of data from the detection component to the at least one tracking apparatus; 
receiving data in a computer monitor system from a detection component when detected by the emitted RFID signal of the tracking apparatus wherein the received data 91511627v.1Application No.: 16/664,488Docket No.: 1008263.102US2 Supplemental Response to Office ActionPage 8 of 16 identifies an animal in correlation with its motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the cage; 
determining real-time position and core body temperature of a detected animal disposed in the cage by analysis of the received data in the computer monitor system; 
defining a plurality of subgroups from the plurality of the animals; 
generating motion and temperature profile data in the computer monitor system for each defined subgroup of animals in the cage for a prescribed period of time including generating the average, mean and median values for the determined motion and temperature profiles of each defined animal subgroup so as to be utilized in subsequent laboratory analytics; 
correlating the motion and temperature profile for each defined subgroup of animals with an apportioned region of the cage; and 
generating on the display of the UI the motion and temperature profile for each defined subgroup of animals indicating the detected motions and temperatures of the defined subgroup of animals in the cage as correlated with the apportioned region of the cage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887